Title: [February 1761]
From: Adams, John
To: 



      1761. Friday 6 Feby.
      
      
       I have now almost finished the first book of Peter Lancelotts Institute, which first Book is taken up De Jure Personarum, and is well analized in the 29th Title De Clericis non Residentibus, in these Words vizt. “Personarum quidam Laici sunt, quidam Clerici. Rursus Clericorum, quidam sunt in Sacerdotio constituti, quidam in sacris, licet non in sacerdotio, quidam nec in sacris, nec in sacerdotio. Eorum rursus, qui in sacerdotio constituti sunt, quidam sunt in celsiore gradu, ut Episcopi: quidam in inferiore, ut Presbyteri. In sacris vero dicuntur constituti Diaconi et subdiaconi qui vero nec in sacerdotio, nec in sacris reperiuntur, ii sunt, qui sunt in Minoribus ordinibus constituti. Caeterum, quoniam adhuc quidam in Ecclesia sunt, qui non minus in Laicatu, quam in Clericatu constituti Domino Deserviunt, ut sunt Regulares ac Monachi, restat, ut et de his Pauca subjiciamus.”
      
      
       
        
   
   This and the following entry (the first of two dated 9 Feb.) also derive from D/JA/4, JA’s journal of studies, which contains no further entries until 20 June, when JA determined to resume reading Lancelotti’s work on canon law. Errors in JA’s transcription of Lancelotti’s Latin have not been corrected.


       
      
      

      1761 Monday. Feby. 9th.
      
      
       This morning, as I lay abed, I recollected my last Weeks Work. I find I was extreamly diligent, constantly in my Chamber, Spent no Evenings abroad, not more than one at the Drs. Have taken no Walks, never on Horseback the whole Week, excepting once, which was on Tuesday, when I went to Boston. Yet how has this Retirement, and solitude been spent? In too much Rambling and Straggling from one Book to another, from the Corpus Juris Canonici, to Bolingbroke, from him to Pope, from him to Addison, from him to Yoricks sermons, &c. In fine, the whole Week, and all my Diligence has been lost, for want of observing De Wits Maxim, “one Thing at once.” This Reflection raised a Determination to reassume the Corpus Juris, or Rather Lancelots Institutes, read nothing else, and think of nothing else—till sometime.
       With the Week then, I begin the second Book Institutionum Juris Canonici.—De Rerum Divisione, atque illorum Administratione. Titulus primus. Res Ecclesiasticae sunt, aut spirituales, aut temporales.
       Res Spirituales sunt aut incorporales, aut corporales: et corporales dividuntur in sacramenta, in res sacras, sanctas et religiosas.
       This Institute is a curious Monument of Priestly Ambition, Avarice and subtlety. Tis a system of sacerdotal Guile.
      
      

      1761. Feb. 9th.
      
      
       His Majesty has declared him self, by his Speech to his Parliament to be a Man of Piety, and Candor in Religion, a friend of Liberty, and Property in Government, and a Patron of Merit.
       “The Blessing of Heaven, I devoutly emplore”—“as the surest Foundation of the whole, (i.e. the Loyalty and affection of his People, his Resolution to strengthen the Constitution, the civil &c. Rights of his subjects and the Prerogatives of his Crown &c.) and the best Means to draw down the divine favour on my Reign, it is my fixed Purpose to countenance and encourage true Religion and Virtue.”— These are Proofs of his Piety.
       He promises to patronize Religion, Virtue, the british Name and Constitution, in Church and state, the subjects Rights, Liberty, Com­merce, military Merit.—These are sentiments worthy of a King—a Patriot King.
      
      
       
        
   
   George III became king of England 25 Oct. 1760. His first speech to Parliament, 18 Nov., contained the sentence “Born and educated in this country, I glory in the name of Briton,” which, together with other sentiments of the same kind quoted (somewhat inaccurately) by JA, for a time endeared him to his subjects both at home and overseas. Text in Ann. Register for 1760, p. 248–250.


       
      
     